United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
MIDTOWN STATION, New York, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1752
Issued: March 2, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 26, 2006 appellant filed a timely appeal from a May 15, 2006 decision of the
Office of Workers’ Compensation Programs denying appellant’s request for a merit review.
Because more than one year has elapsed between the most recent merit decision dated June 26,
1996 and the filing of this appeal on July 26, 2006, the Board lacks jurisdiction to review the
merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d).1
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was untimely filed and did not establish clear evidence of error.

1

The June 26, 1996 decision of the Office denied modification of an August 3, 1995 termination decision.

FACTUAL HISTORY
This is the second appeal before the Board in this case. By decision and order issued
December 10, 2004,2 the Board found that the Office properly denied appellant’s request for a
merit review of its August 3, 1995 decision on the grounds that it was untimely filed and did not
present clear evidence of error. The August 3, 1995 decision terminated appellant’s
compensation benefits effective August 10, 1995 as his work-related disability and need for
medical treatment had ceased.3
On December 23, 2004 appellant filed a petition for reconsideration, asserting that the
Board committed legal and factual errors in its December 10, 2004 decision and order. The
Office did not comply with the Board’s March 7, 2005 request to transmit the case record for
review. The Board granted the Office an extension of time to July 9, 2005 to transmit the case
record. As the Office did not comply, the Board issued an order on April 3, 20064 setting aside
its December 10, 2004 decision. The Board remanded the case to the Office for reconstruction
of the record and issuance of an appropriate decision. The law and facts of the case as set forth
in the Board’s prior decision and order are hereby incorporated by reference.
By decision dated May 15, 2006, the Office denied appellant’s January 19, 2004 request
for reconsideration of the Office’s June 26, 1996 decision on the grounds that it was not timely
filed and failed to present clear evidence of error. The Office noted that it was issuing the
decision pursuant to the Board’s April 3, 2006 order to protect appellant’s appeal rights.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act5 does not entitle a claimant
to a review of an Office decision as a matter of right.6 This section vests the Office with
discretionary authority to determine whether it will review an award for or against
compensation.7 The Office, through regulation, has imposed limitations on the exercise of its
discretionary authority. One such limitation is that the Office will not review a decision denying
or terminating a benefit unless the application for review is filed within one year of the date of

2

Docket No. 04-1767 (issued December 10, 2004).

3

The Office accepted that on February 20, 1979 appellant, then a 31-year-old letter carrier, sustained neck and
upper back pain, a cervical strain with radiculopathy, lumbosacral strain and trauma to the third and fourth fingers of
the left hand when he slipped and fell on stairs while delivering mail.
4

Docket No. 04-1767 (issued April 3, 2006).

5

5 U.S.C. § 8128(a).

6

Thankamma Mathews, 44 ECAB 765, 768 (1993).

7

Id.; see also Jesus D. Sanchez, 41 ECAB 964, 966 (1990).

2

that decision.8 The Board has found that the imposition of this one-year time limitation does not
constitute an abuse of the discretionary authority granted the Office under 5 U.S.C. § 8128(a).9
In those cases where requests for reconsideration are not timely filed, the Office must
nevertheless undertake a limited review of the case to determine whether there is clear evidence
of error pursuant to the untimely request in accordance with section 10.607(b) of its regulation.10
Office regulation states that the Office will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation set forth in the Office’s regulation, if the
claimant’s request for reconsideration shows “clear evidence of error” on the part of the Office.11
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.12 The evidence must be positive, precise and explicit and must
be manifest on its face that the Office committed an error.13 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.14 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.15 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.16 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office’s decision.17 The Board must make an
independent determination of whether a claimant has submitted clear evidence of error on the
part of the Office such that the Office abused its discretion in denying merit review in the face of
such evidence.18

8

20 C.F.R. §§ 10.607; 10.608(b). The Board has concurred in the Office’s limitation of its discretionary
authority; see Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).
9

5 U.S.C. § 10.607(b); Thankamma Mathews, supra note 6 at 769; Jesus D. Sanchez, supra note 7 at 967.

10

Thankamma Mathews, supra note 6 at 770.

11

20 C.F.R. § 10.607(b).

12

Thankamma Mathews, supra note 6 at 770.

13

Leona N. Travis, 43 ECAB 227, 241 (1991).

14

Jesus D. Sanchez, supra note 7 at 968.

15

Leona N. Travis, supra note 13.

16

Nelson T. Thompson, 43 ECAB 919, 922 (1992).

17

Leon D. Faidley, Jr., 41 ECAB 104, 114 (1989).

18

Gregory Griffin, supra note 8.

3

ANALYSIS
The Office properly determined in this case that appellant failed to file a timely
application for review. The Office issued its last merit decision in this case on June 26, 1996.
Appellant’s January 19, 2004 letter requesting reconsideration was untimely filed as it was
submitted more than one year after the last merit decision.19 It must now be determined whether
appellant’s January 19, 2004 request for reconsideration demonstrated clear evidence of error in
the Office’s June 26, 1996 decision.
Appellant’s January 19, 2004 letter reiterated his assertion that he had a continuing workrelated disability on and after the Office terminated his compensation benefits effective
August 10, 1995. The Board finds that this letter does not raise a substantial question as to
whether the Office’s June 26, 1996 decision was in error or prima facie shift the weight of the
evidence in appellant’s favor. Therefore, it is insufficient to establish clear evidence of error.
Appellant also submitted copies of medical reports previously of record and considered
by the Office prior to issuing the June 26, 1996 merit decision. These reports are irrelevant as
they do not contain medical rationale supporting the asserted causal relationship. Irrelevant
evidence is insufficient to demonstrate clear evidence of error.20
Appellant has not established that the Office improperly denied his request for further
review of the merits of his claim. His reconsideration request did not show that the Office
erroneously applied or interpreted a specific point of law, advance a relevant legal argument not
previously considered by the Office or constitute relevant and pertinent new evidence not
previously considered by the Office.
Accordingly, the Board finds that the arguments and evidence submitted by appellant in
support of his January 19, 2004 request for reconsideration do not prima facie shift the weight of
the evidence in his favor or raise a substantial question as to the correctness of the Office’s
June 26, 1996 decision and are thus insufficient to demonstrate clear evidence of error.
CONCLUSION
The Board finds that appellant’s request for reconsideration was untimely and failed to
show clear evidence of error in the Office’s June 26, 1996 decision, the last merit decision in the
case. Therefore, the May 15, 2006 decision of the Office denying appellant’s January 19, 2004
request for reconsideration was proper under the law and facts of this case.

19

Veletta C. Coleman, 48 ECAB 367 (1997); Larry L. Lilton, 44 ECAB 243 (1992).

20

Thankamma Mathews, supra note 6.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 15, 2006 is affirmed.
Issued: March 2, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

